Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 fails to further limit the structural features that were cited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "an arcuate bearing portion".  It is unclear if the limitation is a double inclusion or if the limitation " an arcuate bearing portion” referenced in claim 6 is different to the limitation "a bearing portion being arcuate" referenced in claim 1.  For purpose of examination, examiner interprets " an arcuate bearing portion " in claim 6 as the same as "a bearing portion being arcuate" in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (2016/0229039).
Regarding Claim 1, Lee teaches A hand tool for enhancing strength of a working head (Fig. 1) comprising: 
a main body (Ref. 10, Fig.5, [0024]) with a front end (See annotated Fig. 5 below) having two ears (See fig. 1 annotated below), the two ears being disposed in 5parallel and spaced apart (Fig .1); and 
a working head (Ref. 20, Fig. 5, [0025]) having a pivotal portion (Ref. 21, Fig. 1, [0025]), two flat connecting surfaces (Fig. 1 annotated below) disposing at two sides of the pivotal portion respectively (Fig. 1), the pivotal portion being pivotally connected between the ears of the main body (Fig. 1) and turnable (Fig. 1, [0025]); 
a column (Ref. 24, Fig. 5) with an end connected to a bottom periphery of the pivotal portion (Fig. 1&5); and 
a strengthening portion (Ref. 200, Fig. 1) 10extending from the bottom periphery of the pivotal portion toward the column (Fig. 1), and disposing at a junction of the pivotal portion and the column (Fig. 1), an outer diameter of the strengthening portion being greater than an outer diameter of the column (Fig. 5), and an outer periphery of the strengthening portion protruding outwardly beyond the two flat connecting surfaces (Fig. 5, the strengthening portion is outwardly beyond the two flat connecting surfaces in the longitudinal direction);
wherein a bearing portion being arcuate is formed at an abutted surface between the strengthening portion and the column (Fig. 6 annotated below, fillet between the column and strengthening portion that is shown to be arcuate and abutted between the strengthening portion and the column, further Fig 5 shows an arcuate bearing portion when looking straight down the column).

    PNG
    media_image1.png
    493
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    326
    422
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    219
    586
    media_image3.png
    Greyscale


Regarding Claim 2, Lee teaches the limitation of claim 1, as described above, and further teaches wherein the strengthening portion is cylindrical (Fig. 1&5).

Regarding Claim 4, Lee teaches the limitation of claim 1, as described above, and further teaches wherein a thickness of the strengthening portion (See annotated fig. 6 below) is greater than a thickness of the bearing portion (See annotated Fig. 6 below). 

    PNG
    media_image4.png
    292
    633
    media_image4.png
    Greyscale


Regarding Claim 5, Lee teaches the limitation of claim 1, as described above, and further teaches wherein a thickness of the strengthening portion (See annotated Fig. 6 below) is smaller than a thickness of the bearing portion (See annotated Fig. 6 below).  

    PNG
    media_image5.png
    312
    567
    media_image5.png
    Greyscale


Regarding Claim 6, Lee teaches the limitation of claim 2, as described above, and further teaches wherein an arcuate bearing portion is formed at an abutted surface between the strengthening portion and the column (Fig. 6 annotated below, fillet between the strengthening portion and column).  

    PNG
    media_image3.png
    219
    586
    media_image3.png
    Greyscale


Regarding Claim 7, Lee teaches the limitation of claim 6, as described above, and further teaches wherein a thickness of the strengthening portion (See annotated Fig. 6 below) is greater than a thickness of the bearing portion (See annotated Fig. 6 below).  

    PNG
    media_image4.png
    292
    633
    media_image4.png
    Greyscale


Regarding Claim 8, Lee teaches the limitation of claim 6, as described above, and further teaches wherein a thickness of the strengthening portion (See annotated Fig. 6 below) is smaller than a thickness of the bearing portion (See annotated Fig. 6 below).  

    PNG
    media_image5.png
    312
    567
    media_image5.png
    Greyscale


Regarding Claim 10, Lee teaches the limitation of claim 1, as described above, and further teaches wherein the column of the working head is a 10polygonal column body (Fig. 5) , and a thickened portion (See annotated Fig. 5 below) is disposed at least one intersection angle of the column at a junction between the column and the strengthening portion (Fig. 5 shows a thickened portion at one intersection angle of the column at a junction) 

    PNG
    media_image6.png
    406
    688
    media_image6.png
    Greyscale


Regarding Claim 11, Lee teaches the limitation of claim 1, as described above, and further teaches wherein the two ears of the main body are provided with connecting holes therethrough (Ref. 112, Fig. 1, [0024]), the pivotal portion is provided with a through hole (Ref. 22, Fig. 1, [0025]) opposite to the connecting holes (Fig. 1), and a pin (Ref. 60, fig. 1, [0025]) is pivotally disposed 15between the connecting holes and the through hole ([0025]).

Regarding Claim 12, Lee teaches the limitation of claim 1, as described above, and further teaches wherein a width of the strengthening portion protruding above the flat connecting surface is smaller than a width of the ear of the main body (Fig. 5 & 6)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liao (6,912,934).
Regarding Claim 1, Lee teaches A hand tool for enhancing strength of a working head (Fig. 1) comprising: 
a main body (Ref. 10, Fig.5, [0024]) with a front end (See annotated Fig. 5 below) having two ears (See fig. 1 annotated below), the two ears being disposed in 5parallel and spaced apart (Fig .1); and 
a working head (Ref. 20, Fig. 5, [0025]) having a pivotal portion (Ref. 21, Fig. 1, [0025]), two flat connecting surfaces (Fig. 1 annotated below) disposing at two sides of the pivotal portion respectively (Fig. 1), the pivotal portion being pivotally connected between the ears of the main body (Fig. 1) and turnable (Fig. 1, [0025]); 
a column (Ref. 24, Fig. 5) with an end connected to a bottom periphery of the pivotal portion (Fig. 1&5); and 
a strengthening portion (Ref. 200, Fig. 1) 10extending from the bottom periphery of the pivotal portion toward the column (Fig. 1), and disposing at a junction of the pivotal portion and the column (Fig. 1), an outer diameter of the strengthening portion being greater than an outer diameter of the column (Fig. 5), and 
wherein a bearing portion being arcuate is formed at an abutted surface between the strengthening portion and the column (Fig. 5&6 annotated below, fillet between the column and strengthening portion that is shown to be arcuate and abutted between the strengthening portion and the column).
Assuming arguendo that the strengthening portion must be outwardly beyond in the perpendicular direction to the two flat connecting surfaces, Liao teaches a hand tool with ear and a working head and can be considered analogous art because it is within the same field of endeavor.  Liao further teaches an outer periphery of the strengthening portion protruding outwardly beyond the two flat connecting surfaces (Ref. 23, Fig. 1 shows the strengthening portion extending outwardly beyond in the perpendicular direction).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Strengthening portion, as taught by Lee, to protrude outwardly beyond the two flat connecting surfaces, as taught by Liao, since such a modification is merely an alternate equivalent structure to support the working head and allow the working head to pivot between the two ears.

    PNG
    media_image7.png
    255
    293
    media_image7.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1-8 and 10-12 above, and further in view of Liao (6,912,934).
Regarding Claim 9, Lee teaches the limitations of claim 1, as described above, and teaches a strengthening portion and pivotal portion.  Lee fails to explicitly teach an outer diameter of the strengthening portion is greater than an outer diameter of the pivotal portion and reinforcement blocks.  Liao teaches a hand tool with ear and a working head and can be considered analogous art because it is within the same field of endeavor.  Liao further teaches wherein an outer diameter of the strengthening portion (Ref. 23, Fig.1, [Col. 1, Line 64]) is greater than a width of the pivotal portion (Fig. 1 ), and reinforcement blocks (See shaded portion of Fig. 1 below, as best understood) are provided at junctions of two end sides of the pivotal portion and the strengthening portion (fig. 1 below).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the working head, as taught by Lee, with the dimensions and reinforcement blocks, as taught by Lee, since such a modification is merely an alternate equivalent structure to allow the working head to pivot between the two ears.

    PNG
    media_image8.png
    344
    372
    media_image8.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1-8 and 10-12 above, and further in view of Chiang (7,367,249).
Regarding Claim 13, Lee teaches the limitations of claim 1, as described above, and teaches a main body but fails to explicitly teach a shaft at the rear ends of the two ears.  Chiang teaches a hand tool with a working head and ears and can be considered analogous art because it is within the same field of endeavor.  Chiang further teaches wherein the main body is integrally formed 20with a shaft (Ref. 20, Fig. 2, [Col. 2, Line 40-41]) at rear ends of the two ears (Fig. 2).  The shaft provides more leverage and torque when used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the main body, as taught by Lee, with a shaft, as taught by Chiang, to increase torque and leverage when used.
Response to Arguments
Examiner acknowledges applicant’s amendments to claim 9 and examiner has withdrawn the rejection under 35 USC 112(b).
Examiner acknowledges applicant’s amendments to the drawings and has withdrawn the drawing objection.
Applicant's arguments filed 02 September, 2022 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant’s arguments cited, pg. 7&8, filed 02 September, 2022 with respect to Lee failing to teach a strengthening portion and arcuate bearing portion between the column and pivotal portion have been fully considered and are not persuasive.  Upon further review and consideration examiner notes the Lee reference still meets the limitations of claim 1, as set forth in the 35 USC 102 rejections as seen above.  Examiner has applied Lee to a strengthen portion and an arcuate bearing portion based upon the broadest reasonable interpretation of the claim language.  
Applicant’s arguments cited, pg. 7&8, filed 02 September, 2022 with respect to Lee failing to teach a bearing portion being arcuate is formed at an abutted surface between the strengthening portion and the column have been fully considered and are not persuasive.  Upon further review and consideration, examiner notes the reference Lee still meets the limitations of claim 1, as set forth in the 35 USC 102 rejection, as seen above.  Examiner has interpreted the fillet section of Lee as the bearing portion.  Figures 5&6 clearly show an arcuate shape and it is disposed between the column and strengthening portion.  Further, Lee can be applied to the claim limitation of an arcuate bearing portion when looking straight down the column.  The surface of the strengthening portion can be interpreted as an arcuate bearing potion.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Considine (8,186,248), Cheng (2007/0283790), Wagner (4,170,909), and York (1,498,712) teach hand tools with ears and working heads and can be considered analogous art because they are within the same field of endeavor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                         


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723